 442DECISIONSOF NATIONALLABOR RELATIONS BOARDS. S. KresgeCompany, K-Mart Division, F & GMerchandising,Inc.,Cunningham Drug Stores,Inc.,Holly Stores,Inc.,Miles Shoes,Dunham'sGarden City,Inc., SchillerCo., Levitt Co.andRetail StoreEmployees Union Local36, RetailClerksInternational Association,AFL-CIO. Case7-CA-5997January 29, 1968DECISION AND ORDEROn July 25, 1967, Trial Examiner John F. Funkeissued his Decision in the above-entitled proceed-ing, finding that the Respondents had engaged inand were engaging in certain unfair labor practiceswithin the meaning of the National Labor RelationsAct, as amended, and recommending that theycease and desist therefrom and take certain affirma-tive action, as set forth in the attached Trial Ex-aminer'sDecision.Thereafter, the Respondentsfiled exceptions to the Decision and supportingbriefs. ITheNationalLaborRelationsBoard hasreviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error wascommitted-2His rulings are affirmed, except asdiscussed below. The Board has considered theTrial Examiner's Decision, the exceptions and sup-porting briefs, and the entire record in this case, andhereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner as modifiedherein.As more fully set forth by the Trial Examiner,Respondent K-Mart operates a department storecalled the "Jackson K-Mart Plaza" in Jackson,Michigan, and has license agreements with theother Respondents who operate certain of the salesdepartments. The present controversy arises out ofthe representation case involving these parties,3 K-Mart Division of S. S. Kresge Company,161NLRB 1127, which issued on November 16,1966.In that case the Board found that K-Mart and itslicensees were joint employers and that a storewideunitwas appropriate. The Union won the sub-sequent election held on February 17, 1967, and on'The Respondents have requested oral argument. This request ishereby denied because the record, the exceptions, and the briefsadequately present the issues and positions of the parties2For reasons set forth more fully below, we find erroneous and do notadopt the Trial Examiner's rulings that certain evidence of events sub-sequent to the certification of the Union should not be considered. How-ever, the rulings were not prejudicial to Respondents, in view of the basison which we decide this case, and since we give consideration to thatevidence for all purposes. For this reason also, we deny Respondents' mo-tion for reconsideration of our Decision on Review of Election (161NLRB 1127).3Two changes occurred. Acme Quality Paint Company acquired LevittBrothers Company on January 1, 1967, and commenced operations onMarch 1, 1967. Holly Stores, Inc., a subsidiary of S. S. Kresge Company,took over the operations of Joy Stores, Inc., on January 9, 1966. SinceHolly is engaged in essentially the same operation at the same locationor about March 6, 1967, requested bargaining.4Respondents refused recognition, in part on theground that the unit found by the Board had beenrendered inappropriate by events subsequent tothat decision. As a result, the Union filed charges,and a complaint was issued which alleged thatRespondents unlawfully refused to bargain in viola-tion of Section 8(a)(1) and (5) of the Act.The Trial Examiner concluded, on the basis ofthe record, that there were no changes in the opera-tions of the licensees which would render inap-propriate the unit previously determined by theBoard, and that Respondents unlawfully refused tobargain.5 The Respondents contend that the TrialExaminerwrongfullyrejectedcertainotherevidence which, they assert, would tend to establishthe present inappropriateness of the previouslydetermined unit. We find merit in the exceptions asto the evidentiary rulings but, having considered thedocumentary evidence upon which the Respond-ents rely, we conclude that the unit as originallydefined is still appropriate.1.At the hearing herein, the Respondentssought to adduce evidence to show that eventswhich occurred subsequent to the Board's unitdeterminationhave rendered that unit inap-propriate. Thus, they introduced a letter sent by S.S. Kresge Company to its K-Mart regional, district,and store managers on February 7, 1967, whichemphasized the alleged independence of licenseesin basic labor and personnel matters. The Trial Ex-aminer initially admitted this evidence in themistaken belief that it was sent before the Board'sDecision finding the appropriate unit, but he laterruled that since it was actually distributed after thatdecision it could not now be considered. Respond-ents also offered into evidence a memorandum ofunderstanding executed by K-Mart and each of itslicensees in May 1967, which purportedly amendedthe existing license agreements regarding the con-trol of licensee personnel policies. The Trial Ex-aminer rejected this offer on the ground that sincethey were executed after the Board's unit deter-mination, they would constitute an impermissibleattack on that decision. These rulings were basedon the Trial Examiner's holding that the Board'sand with essentially the same employees, we agree with the Trial Ex-aminer's conclusion that Holly was a successor employer to Joy, and wastherefore bound by the Board's determination that Joy as a joint employerwith K-Mart. We do not, however, adopt or pass upon his interpretationofWiley v Livingston,376 U S. 543, or the court decisions cited in hisfootnote 214The Union made its request to Holly Stores,Inc., on April 6, 1967.5Itwas shown that Acme Quality Paint Company,after acquiringLevitt Brothers, made certain changes in vacations and holidays, in-stituted a life insurance plan, and began to make contributions toward ahospitalization plan, without consulting either K-Mart or the Union. TheTrial Examiner found, and we agree, that these unilateral changes con-stituted an independent violation of Section 8(a)(5). Contrary to his state-ment, however, this finding is not contingent upon his holding inZayreCorporation,12-CA-3589.169 NLRB No. 61 S. S. KRESGECOMPANY443findings as to the appropriateness of a unit could beaffected only by events which occurred between thehearing in the representation case and the date onwhich the decision in that case was issued.It has been consistently held by the Board, withthe concurrence of the courts, that at a subsequenthearing on the charge of an unlawful refusal to bar-gain, the Board need not allow relitigation of issueswhich were or could have been raised in the relatedrepresentationproceeding,absentnewlydiscovered or previously unavailable evidence.6 Todo otherwise "would place a premium upon thewithholdingofevidenceinrepresentationproceedings, and encourage practices designed tocause protracted delay in such cases."7 Where,however, there is such new or previously unavaila-ble evidence, the Board admitsit inthe related un-fair labor practice cases, but the burden is on theRespondent to establish that the circumstancesupon which that underlying decision was based nolonger exist.8Both the Kresge letter and the memoranda of un-derstanding herein involved came into existenceonly after the Board's unit determination, andshould have been admitted into evidence and con-sidered in relation to the continued appropriatenessof the unit. Accordingly, the - Trial Examiner'srulings in this regard were erroneous and are herebyreversed, and the letter and memorandum arehereby made a part of the record for all purposes.2.As we have admitted the additional evidenceproffered by the Respondents, our original unitfinding must be considered in light thereof. Our ex-amination of this evidence leads us to the conclu-sion that the previously defined storewide unit isstill appropriate.In the underlying representation case herein in-volved, the Board found, on the basis of the parties'license agreements and certain other evidence, thatthe parties intended to and did reserve to the licen-sor,K-Mart, the power substantially to affect theemployment conditions of employees in licenseddepartments, and concluded that a joint employerrelationshipthereforeexisted.The excludedevidence does not establish any change whichwould undermine these findings. Kresge's letter toitsK-Mart supervisors merely restates its previ-ously advanced interpretation of the original licenseagreements, Wand was a self-serving document ad-mittedly written in response to the adverse unitdetermination. However, in arriving at that decisionas to unit, the Board interpreted these very agree-ments, considered other evidence of intent, and re-,jected the Respondent's interpretation of it. Ac-cordingly, such a subsequent pronouncement ofcontractual intent, although admissible, does notamount to a new matter which requires a differentconclusion.-The memoranda executed by Respondents andits licensees also contain such pronouncements ofthe parties' interpretation of the license agreements.But their main importancelies inthe contention asto their impact as amendments to the underlyingagreements. Clause two states that:It is further mutually agreed by and betweenthe parties hereto that none of the provisions ofthe License Agreement ... shall . . . be con-strued as granting to K-Mart DIVISION anymeasure of control over the labor policies orlabor relations practices of the undersignedlicensee or any power to affect the wages,hours, or other terms of employment of em-ployees of said Licensee.Clause seven concludes:If any of the provisions of this document shallbe deemed to be inconsistent with any of thelanguage of the License Agreement ... or withany provisions of the applicable K-Mart Rulesand Regulations, such License Agreement andthe applicable K-Mart Rules and Regulationsshall be deemed to be, and they are hereby,amended in such respects as may be necessaryto eliminate such inconsistency._Clause six, however, states that:K-Mart DIVISION shall continue to exercisethe power which it has exercised in-the past toprescribeK-Mart Rules and Regulationsgoverning the personal conduct of all officersand employees of each Licensee which affecttheoverallmerchandising image' of theJACKSON K-MART PLAZA.Even though clauses two and seven purport ex-plicitly to divest K-Mart of all or any power to con-trol or affect wages, hours, or other conditions ofemployment of the licensees' employees, clause sixneutralizes their possible effect on the joint em-ployer relationship.For it reaffirms K-Mart'spower "as exercised in the past,"- to control the"personal conduct" of all employees which "affectthe overall image of the store" by means of rulesand regulations. According to the license agree-ment, such rules and regulations govern, for exam-ple, "employment practices," and "personnel andstore policies." Even if the new phrases "personalconduct" and "affect the overall image of the store"define this regulatory power, the extent of theirlimitation, if any, on such power is uncertainbecause of their ambiguity.- "Personal conduct"could easily include the licensees' employees'working hours, dress, rest periods, and the like,6See, e.g.,Pittsburgh Plate Glass Company v N L.R.B.,313 U.S. 14,Follet Corporation,164 NLRB 378;Frito-Lay Inc.,161 NLRB 950.4Neuhoff Bros. Packers, Inc ,154 NLRB 438,4408See, e.g.,The Borden Company,127 NLRB 304 (evidence of ad-ministrative changes madeimmediatelyafter the representation case wasfound not sufficient to vitiate the Board's prior determination as to em-ployee status);National Diary Products Corp ,127 NLRB 313 (respond-ent-was held not to have unlawfully refused to bargain, because evidenceof changes made subsequent to the representation case vitiated one of thefindings made therein)- 444DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich the Respondent has previously controlled.The other alleged limitation - "the overall image ofthe store" -is likewisesusceptible of broad imple-mentation. Labor disputes affect the store's image,as do employee dress, the hours they work, the waythey deal with customers, and other aspects of the.performance of their jobs. Clause six, in effect,retainswhat clauses two and seven purport toeschew, to the end that K-Mart still retains thepower substantially to affect the employment condi-tions of employees in licensed departments whichthe Board previously found it had. Accordingly, weconclude that the Respondents remain the joint em-ployers of the employees involved herein, and thattherefore a storewide unit continues to be ap-propriate for purposes of collective bargaining.Since there are no disputes as to fact or law re-garding the Respondents' denial of Petitioner'srequest for recognition and bargaining,we agreewith the Trial Examiner that Respondents violatedSection 8(a)(5) and (1) of the Act by refusing to bar-gain with the Union as the duly certified bargainingrepresentative of employees in the appropriate unit.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard herebyadopts asitsOrder theRecommendedOrder of the Trial Examiner, andordersthatRespondents,K-Mart,Jackson,Michigan,and its licenseesat the Jackson K-MartPlaza: F & G Merchandising, Inc., CunninghamDrug Stores, Inc., Holly Stores, Inc., Miles Shoes,Dunham's Garden City, Inc., Schiller Co., andLevitt Co., their officers, agents, successors, andassigns, shalltake the action set forth in the TrialExaminer's Recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOHN F. FUNKE, Trial Examiner: Upon a charge filedMarch 30, 1967, and an amended charge filed April 14,1967, by Retail Store Employees Union, Local 36, RetailClerksInternationalAssociation, herein the Union,against the above-named Employers,herein individuallyK-Mart, F & G, Cunningham, Holly, Miles, Dunham's,Shiller, and Levitt, and collectively the Respondents, theGeneral Counsel issued a complaint alleging Respond-ents failed and refused to bargain with the Union inviolation of Section 8(a)(5) and (1) of the Act.All of the defendants answered, denying the commis-sionof unfair labor practices and denying the appropriate-ness of the unit as found by the Board inK-Mart Divisionof S. S. Kresge Company,Case 2-RC-6714.' Hollyfurther defended on the ground that it had not beenITheBoard's Decision was reportedat 161 NLRB 1127.2K-Mart is a division of the S.S. Kresge whichoperatesretail storesthroughout the various States under the name of K--Mart.served with notice of hearing in the representation caseand had not appeared.Respondent Cunningham did not,appear at the hearing in the instant case.This proceeding,withall parties except Cunninghamrepresented,was heard before me at Detroit,Michigan,on June 6,1967.At theconclusion of the hearing thepartieswere given leave to file briefs.A brief wasreceived from the General Counsel,from Respondent K-Mart and from RespondentsF & G, Holly,Miles, Dun-ham's, and Schiller.Upon the entire record in this case and from my obser-vation of the witnesses while testifying,Imake the fol-lowing:FINDINGSAND CONCLUSIONSI.THE BUSINESS OF THE RESPONDENTSK-Mart is engaged' in the sale of hard and soft goodmerchandise in various States of the United States.2During the year ending December 31,1966, K-Mart soldat retail at its Jackson store, the store involved in thisproceeding, merchandise valued in excess of $500,000.During the year 1966 K-Mart purchased and receivedat its Jackson, Michigan, store merchandise valued in ex-cess of $500,000 shipped from places of business outsidethe State of Michigan. Respondent K-Mart is engaged incommerce within the meaning of the Act.Respondent F & G operates an auto supply and servicedepartment under a license agreement with K-Mart at itsJackson, Michigan, store.Respondent Cunningham operates a drug businessunder a license agreement with K-Mart at its Jackson,Michigan, store.RespondentMiles operates a footwear departmentunder a. license agreement with K-Mart at its Jackson,Michigan, store.Respondent Dunham's operates a sporting goods de-partment under license with K-Mart at its Jackson,Michigan, store.Respondent Schiller. operates a millinery departmentunder license with ' K-Malt at its Jackson, Michigan,store.Respondent Levitt operated a home improvementmerchandise department under license agreement with K-Mart at its Jackson, Michigan, store.3Respondent Holly operates a ladies', girl's and infant'sapparel department under a license agreement with K-Mart at its Jackson, Michigan, store.The Respondents admit and I find that they are en-gaged in commerce within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaningof the Act.III.THE UNFAIR LABOR PRACTICESA. The Evidence1.BackgroundUpon petitions filed pursuant to Section 9(c) of the Actby Truckdrivers Local 164, etc., in F & G Merchandis-3On January 1, 1967, Levitt wasacquiredby Acme Quality PaintCompany,a subsidiaryof SherwinWilliams. The names of these appearas theyappear in the record. S. S. KRESGECOMPANYing, Inc., Case 7-RC-6707, by the same labor organiza-tion in K-Mart Division of S. S. Kresge in Case7-RC-6708, and by Retail Clerks Union, Local 36, etc.,in Case 7-RC-6714, a consolidated hearing was held bythe Regional Director for Region 7 on March 24,1966.An issue in the consolidated hearing was the unit ap-propriate for bargaining. The Truckdrivers Local 164asked for separate units of employees of F & G and of K-Mart excluding from the K-Martunitall employees oflicensed departments. Retail Clerks Union, Local 36, inCase 7-RC-6714, asked for a unit of all employees of K-Mart including all employees of the licensed departmentsbut excluding the employees of Wrigley's Supermarkets.4Employer K-Mart was in agreement with the unit positionof the Truckdrivers Local 164. The Regional Director inhisDecision, ,Order, and Direction of Election agreedwith the Truckdrivers and ordered separate electionsamong the employees of F & G and K-Mart, excludingfrom the K-Mart unit the employees of licensed depart-ments.Upon review the Board, inK-Mart Division of S. S.Kresge Company, supra,November 16, 1966, reversedthe Regional Director and ordered an election in the fol-lowing unit:All full-time and regular part-time selling and non-selling employees of K-Mart Division of S. S. KresgeCompany, at its store at 3001 E. Michigan Avenue,Jackson, Michigan, including employees of licenseddepartments other than Wrigley's Supermarkets, butexcluding 'managers, assistant managers, managertrainees, department heads, guards, and all other su-pervisors as defined in the Act.Following an election held February 17, 1967, whichthe Union won 113 to 31,5 the Regional Director issueda certification of representative to the Union on February27, 1967.6On March 6, 1967,' Manual Schoffstall, secretary-treasurer of the Union, wrote K-Mart and its licenseesrequesting a meeting to initiate bargaining regulations."On March 14 K-Mart replied rejecting the requests andstating:It is the opinion of counsel that the several compa-nies cannot lawfully be classified as joint employersof the employees described in order and direction ofelection issued by the NLRB in case # 7-RC-6714and in the certification issued February 27, 1967,that the said group of employees do not constitutean appropriate bargaining unit, and that for these andother reasons (including substantial changes in thefactual situation, subsequent to the date of theNLRB hearing held March 24, 1965) the certifica-tion is invalid.On April 6 Theordore Sachs, attorney for the Union,wrote Holly Stores requesting a meeting.10 (Holly had notbeen an adressee of the March 6 letter.) No reply to thisletter was received from Holly. On May 10 the GeneralCounsel issued and served his complaint upon theRespondents, all of whom answered.4 Such a unit would necessarily include the employees of F & G5 See "Tally ofBallots."G. C. Exh. 3. The Truckdrivers received novotes.6G. C. Exh 2.Unless otherwise noted all dates hereinafter refer to 1967.BG. C Exh. 6.oG. C. Exh. 74452.The testimonyArthur B. Fairbanks, director of public and employeerelations for Kresge (K-Mart), testified that during May1967, and following the certification in Case 7-RC-6714,K-Mart and the licensees agreed to a memorandum of un-derstanding with respect to control of personnel policiesas between K-Mart and the licensees.I I These memoran-da were offered in evidence and rejected by the Trial Ex-aminer on the ground that since they were executed afterthe Board's Decision in Case 7-RC-6714 they could not,without attacking the Board's Decision as to the ap-propriate unit, be received. 12Fairbanks also testified that a letter (dated February 7,1967) was sent to all store managers of K-Mart explainingpersonnel problems which might arise between K-Martand its licensees and stating:At the same time the Store Manager must re-member thatour licensees have an independentresponsibilityin the fundamental matters relating totheir own employees, such as the right to hire, fire,and discipline their own employees, to set pay andfringe benefits for their own employees, and to deter-mine when merit increases should be given. We mustscrupulously respect this independence. We do nottell a licensee what people to hire or to fire, nor do wetell them what wages to pay, or insurance to provide,or how many paid holidays he should have, or whatsort of overtime pay principles he should observe.These decisions belong to the licensee alone. Weshould even be careful that we don't unwittinglycause morale problems for our licensee; for example,publicizing wage scales and fringe benefits, if theseare not also enjoyed by licensee employees, canmake the latter quite unhappy and make problems forthe licensee.The Trial Examiner accepted this document under themistaken impression that it was distributed before theBoard's Decision and Certification of the Results of theElection.While it was distributed before certification itwas distributed after the Board's Decision finding ap-propriate the bargaining unit therein set forth. It will not,therefore, be considered in any finding made herein. Fair-banks also testified that in August 1965, and following thehearing in the representation hearing, K-Mart unilaterallyput into effect a _paid sickness and accident insurancepolicy affecting only K-Mart employees. Changes werealso made in K-Mart's pension plans, although these werenot disclosed. They were made in January 1966.Ed Baker, personnel manager of Acme Quality Paints,which acquired Levitt in January 1967, testified that afterthe acquisition (operation of Levitt commenced on March1) it changed the vacation plan at Levitt, instituted a lifeinsurance plan, contributed to a hospitalization plan, andchanged the number of paid holidays. These changeswere made without consultation with K-Mart and weremade to conform the working conditions of Levitt em-ployees to those of Acme Paint. Acme district managers10G. C. Exh. 8." Resp. Exhs. 1-6, rejected.12This Examiner held inZayre Corp.,Case 12-CA-3589, nowpendingbefore the Board, that an employer could not, by unilaterallychanging itsmethods of operation and affecting working conditions, disturb theBoard's certification of an appropriate unit. 446DECISIONS OF NATIONAL LABOR RELATIONS BOARD .follow the Acmehiring and disciplinepolicies without re-gard to K-Mart policy.WilliamChandler, districtmanager for 47 storesoperated by Holly Stores,Inc.,13stated that on January9, 1966, Holly took over the operations of Countess JoyDress Corporation, which had been a party to therepresentationproceedings in Case 7-RC-6714 underthe namesJoy Stores, Inc. Countess Joy sold women'sclothing, sports wear, children's and infant's wear. Hollydid not continue the infant's department but did operatea lingerie department which had been under K-Mart.Chandler testified that Holly sold a generally higher gradeof merchandise and offered more styles than CountessJoy. Holly employed all 10 employees who had been em-ployed by Joy and added 6 more. Within 3 months Hollyhad discharged four of the Joy employees and supplantedthe Joy manager with its own manager. Joy wages wereincreasedto bring them to the Holly scale and additionalbenefitswere granted the Holly employees such ashospitalization and life insurance.While Holly was aseparate corporation it operated, according to Chandler,as the ready-to-wear department of K-Mart as far as thepublic was concerned.B.ConclusionsAs the TrialExaminer stated at the hearing,he wouldnot relitigate any of the issues raised and determined inthe representation proceeding.Nor would heconsiderany changes in operations or working conditions made byunilateral action on the part of any Respondent after theBoard's certificationin 7-RC-6714.14Thorough and ex-haustive briefs were received on behalf of Respondent K-Mart and RespondentsF & G, Holly,Miles,Dunham's,and Schiller.The thrust of 'these briefs is mainly directedto the Board'sDecision and determination of the unitissue and to action subsequent to certification whichwould affect the unit issue.The Trial Examiner feels now,as he did at the hearing, that these arguments are beyondhis reach.As tothe further argument that procedural de-fects in the representation case voided any decisiontherein the Board'sDecision,footnote 1, states thatnotice of hearing was duly servedon F & G, Cun-ningham,Joy Stores,Inc., Miles,Dunham's, Schiller, andLevitt.I find this,too, binding upon me in the instantcase.I do not,however,in making this findingrely on theSupreme Court'sDecisioninN.L.R.B. v. MattisonMachine Works,15whichIconsider inapposite.The issues which remain to be determinedby the Ex-aminer in this case are, like the annals of the poor, shortand simple.I find only two:(1)Was there a sufficient change in operationsbetween the representation hearing and the Board's Deci-sion in 7-RC-6714 to justify finding that the Board's unitas found therein is now inappropriate and(2)Was Holly a "successor employer" to Joy so thatitwould be bound by the Board's Decision that Joy wasa joint employer with K-Mart?As to (1) the crucial period is that between March 24,1965 (when the hearing was held), and November 16,1966 (when the decision was issued). This excludes fromconsideration K-Mart's memoranda of understanding ex-ecuted with its licensees in May 1967, and its letter to itsstore managers dated February 7, 1967. This is not to saythat had these documents been available to the Boardprior to its decision a different determination might nothave been made. But this case is not before me on anymotion to reopen or to reconsider, motions which, ofcourse,would have been properly addressed to theBoard. I find that, on the basis of the testimony and theexhibits herein, there was no such significant change in theoperations of K-Mart and its licensees between March24, 1965, and November 16, 1966, as to justify a deter-mination by me that the Board's unit finding in K-Martwas inappropriate. The testimony of Fairbanks related todocuments which were prepared and executed after theBoard's certification had issued and the testimony ofBaker established that Acme Paints had acquired Levittafter the Board certification. It is true that Acme madeunilateral changes in the working conditions of Levitt em-ployees to conform those conditions to the district condi-tions of the other Acme stores and that this was donewithout consulting K-Mart and without consultation withor notice to the Union.In so doingI find that it com-mitted a separate breach of Section 8(a)(5) for the reasonsstated inZayre, supra.16I therefore find that the appropriate unit herein con-sisted of: All full-time and regular part-time selling andnon-selling employees of K-Mart Division of S. S. KresgeCompany, at its store at 3001 E. Michigan Ave., Jackson,Michigan, including employees of licensed departmentsother thanWrigley'sSupermarkets,but excludingmanagers, assistant manager,manager trainees,depart-ment heads, guards and all other supervisors as definedby the Act.17The other issue reserved to me is whether Holly was asuccessor employer to Joy and required to honor the cer-tification issued inK-Mart, supra.I find it is. It continuedessentially the same operation with the same employeeunitat the same location.18 It is true that it discontinuedthe infant's wear department and took over lingerie fromK-Mart, that 6 girls were added to the Joy complement of10 employees and that space allocation was changed.(Later four Joy employees and the Joy store managerwere released.) I do not find these changes, made aftertakeover, sufficiently substantial to disturb the prior unit''The Holly storeswere whollyowned byKresge. Some160 to 170 K-Mart department stores had Holly stores operating on their premises.14This case was originally docketed under the casename "F & GMerchandising, Inc.," Case7-RC-6707but after consolidation of casesthe Board'sDecision was issued under the case name"K-Mart Divisionof S. S.Kresge Company" Case7-RC-6714.15 365 U.S. 123.18 Should the Board reverse the finding of the ExaminerinZayrethenthe holding herein would no longer be binding uponAcme.17This decision is based on the Board's findinginK-Mart,supra, whichI findres judicataas to this issue.No consideration has been given to anyof many decisions respecting retail store units nor to the alleged change inBoard policy with respect to such units.18 In his address before the State Bar of Texas, July 7, 1967, BoardMember Fanning entitled "The Purchaser and the Labor Contract" listedseven questions relevant to the problem; these were stated as:(1) whether there has been a substantial continuity of the same busi-ness operations; (2) whether the new employer uses the same plant;(3)whether he has the same or substantially the same work force; (4)whether the same jobs exist under the same working conditions; (5)whether he employs the same supervisors; (6) whether he uses thesame machinery, equipment, and methods of production; and (7)whether he manufactures the same product or offers the same ser-vices.I find the tests set forth above sufficient for this particular operation. 'S. S. KRESGE COMPANYfinding.19 This is particularly true since Holly was a sub-sidiary of Kresge and Holly's employees would normallyhave beenincludedin the K-Mart unit regardless of thefinding as to licensees.20I think that Board and court cases, includingWiley v.Livingston,376 U.S. 543,rather clearly establish that asuccessor employer is bound to acknowledge the bargain-ing obligations of its predecessor where it continues sub-stantially the same operation with the same employee unitat the same location.21Ithink this applies equallywhether the obligation has been established by contractor byprior Board certification.22This obligation shouldnot be subject to defeat by unilateral changes in eitheroperations or working conditions.It is true that the opera-tions of retail and discount stores are subject to constantchange as to licensees,personnel and-working conditions.Theremust, however,be a time at which the obligationsof the parties,as to labor-management relations, can befixed.The alternative is to hold that no obligation canever be imposed upon the employer group and that nobargainingrightsof the employees can ever beestablished.Recognizing the peculiar and special natureof retail-discount store operations vis-a-vis their licenseesand employees,I can see no reason to exclude their em-ployees from the protection of the Statute.IV.THE REMEDYHaving found that Respondents engaged in and are en-gaging in an unfair labor practice,itshall be recom-mended that Respondents cease and desist therefrom andtake certain affirmative action necessary to effectuate thepolicies of the Act.It shall be further recommended that Respondents,upon request,bargain in good faith with the Union as theexclusive bargaining agent of their employees in the unitfound appropriate by the Board inK-Mart Division of S.S. Kresge Company,161 NLRB 1127.Upon the foregoing findings and conclusions and uponthe entire record in this case,I make the following:CONCLUSIONS OF LAW1.By refusing to bargain collectively with Retail StoreEmployees Union,Local 36, as the exclusive bargainingrepresentative of the employees in the unit found ap-propriate herein the Respondents violated Section 8(5)and (1) of the Act.2.The appropriate unit for the purposes of collectivebargaining is: All full-time and regular part-time sellingand non-selling employees of the K-Mart Division of S.S.Kresge Co.,at its store at 3001 E.-Michigan Ave.,Jackson,Michigan,including all employees of licenseddepartments other than Wrigley's Supermarkets,but ex-cluding managers,assistant managers,manager trainees,department heads, guards,and all other supervisors asdefined by the Act.3.The aforesaid unfair labor practice set forth in para-graph I of this section is an unfair labor practice withinthe meaning of Section 2(6) and (7)of the Act.RECOMMENDED ORDERIt is hereby, recommended that the Respondents S. S.Kresge Company,K-Mart Division,F & G Merchandis-ing,Cunningham Drug Stores,Inc.,Holly Stores, Inc,Miles Shoes, Dunham's GardenCity,Inc., Schiller Co.,447and Levitt Co.,their officers,agents, successors,and as-signs, shall:-1.Cease and desist from:Refusing to bargain collec-tively with RetailStore-Employees_Union Local 36,RetailClerksInternational Association,AFL-CIO, asthe exclusive bargaining agent of their employees in theunit found appropriate herein.2.Takethe following affirmative action necessary toeffectuate the policiesof the Act:(a)Upon request, bargain collectively with the above-named Union as the exclusive bargaining representativeof their employees in the unit found appropriate hereinwith respect to wages, rates of pay, hours, and otherterms and conditions of employment and, if agreement isreached,embody such understanding in a written agree-ment.(b)Post at its store at Jackson,Michigan, copies of theattached notice marked"Appendix."23Copies of saidnotice, to be furnishedby theRegional Director for Re-gion7, afterbeing duly signed by an authorized represent-ative, shall be postedby theRespondents immediatelyupon receipt thereof,and be maintained by it for 60 con-secutive days thereafter,in conspicuous places, includingallplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ent to insure that said notices are not altered,defaced, orcovered byany other material.(c)Notifythe Regional Director for Region7, in writ-ing, within 20 days from the receipt of this Decision, whatsteps have been taken to comply herewith.2419Cf.N L.R.B v. John Stepp's Friendly Ford,388 F 2d 833(C.A 9),reversing 141 NLRB 1065.20 The Holly employees voted in the election held among employees ofK-Mart and its licensees.21Wiley v. Livingston,376 U S. 543,Wackenhut V InternationalUnion, Plant Guard Workers,332 F 2d 954(C A. 9);United Steelwork-ers v. Reliance Universal,Inc.,335 F 2d 891 (C.A3), Piano andMusi-cal Instrument Workers v.Kimball Company,379 U.S. 357;Humble Oil& Refining Company,153NLRB 1361,Chemrock Corporation,151NLRB 1074,Maintenance,Incorporated,148 NLRB 1299,OverniteTransportationCo v N L.R B.,372 F.2d765 (C.A. 4).22 Stonewall Cotton Mills,80 NLRB 325.23 In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice.In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals,the words"a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words"a Decisionand Order."24 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read. "Notify the Regional Director forRegion 7, in writing,within 10 days from the date of this Order,what stepsRespondents have taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our em-ployees that:WE WILL, upon request,bargain collectively withRetail Store Employees Union Local 36, RetailClerks International Association,AFL-CIO, as theexclusive bargaining agent of our employees in the 448DECISIONSOF NATIONALLABOR RELATIONS BOARDfollowing unit with respect to wages, rates of pay,hours, and other terms and conditions of employ-ment and,if agreement is reached,sign a written con-tract covering such agreement.The employees in theappropriate unit are:All full-time and part-time selling and non-selling employees of K-Mart Division of S. S.Kresge Company,at its store at 3001 E.Michigan Ave., Jackson,Michigan,includingemployees of licensed departments other thanWrigley'sSupermarkets,butexcludingmanagers,assistant managers,manager trainees,department heads, guards,and all other super-visors as defined inthe Act.S. S. KRESGE COMPANY, K-MART DIVISION(Employer)DatedByDatedByDatedBy(Representative)DatedByDatedByDatedBy(Title)DatedByF & G MERCHANDISING,INC.(Employer)(Representative)(Title)CUNNINGHAM DRUGSTORES, INC.(Employer)(Representative)(Title)DatedByHOLLY STORES, INC.(Employer)(Representative)(Title)MILES SHOES(Employer)(Representative)(Title)DUNHAM'S GARDEN CITY,INC.(Employer)(Representative)(Title)SCHILLER CO.(Employer)(Representative)(Title)LEVITT CO.(Employer)(Representative)(Title)Thisnoticemust remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced,or coveredby anyother material.If employees have any question concerning this noticeor compliance with its provisions, theymay communicatedirectlywiththe Board'sRegionalOffice,500 BookBuilding,1249Washington,Boulevard,Detroit,Michigan48226, Telephone 226-3200.